Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 02/21/2022. Applicant’s argument, filed on 02/21/2022 has been entered and carefully considered. Claims 1-5, 7-11, 13-14 and 16-19 are pending.

The 35 USC § 101 rejection is withdrawn based on the claim amendments submitted on 02/21/2022.

35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked for Claims. The claims are amended.

Based on the amendments submitted on 02/21/2022, the 35 USC § 112(b) rejections corresponding to 35 USC § 112(f) are withdrawn.

The 371 application filed on 11/02/2020 claiming priority to PCT/CN2019/084836 filed on 04/28/2019. Claiming foreign priority date for application CHINA 201810410250.0 filed on 05/02/2018. The certified copy has been filed on 11/02/2020.

Response to Arguments

Applicant’s arguments in the 02/21/2022 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 8-13 argues “establishing statistical information according to pixel data of the text macroblock; performing on the text macroblock according to a color feature in the statistical information”, “determining the compression type of each category of text macroblock according to difference between foreground colors and background colors in color features of different categories of text macroblock”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Easwar in view of Kojokaro teaches (MPEP 2111, "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim", MPEP 2111.01 I., The words of a claim must be given their "Plain Meaning" and MPEP 2111.01 II., It is improper to import claim limitations from the specification, MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Easwar discloses, Fig. 1, element 111 is a decision point between image or text, then element 112 is a decision point between the kind of text or classification of text or text is further classified, column 4, line 24-25, shades of gray can be used to differentiate between text and image, Easwar, Fig. 4 & 5, Column 8, line 49-50, line 66-67 discloses compression for TEXT and compression for SATURATED TEXT, so, it is obvious to the ordinary skill in the art that the current scope of the claims are taught by the prior arts, also, Li, US 6,853,755 B2, Abstract).
Therefore, the rejection is maintained.
		
Examiner’s Note

Claims 1-5 refer to "A video encoding method”, Claims 7-11, and 13 refer to "A video encoding apparatus”, and Claim 14, 16-19 refer to "A non-statutory storage medium storing one or more programs”. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Easwar (US 6,567,559 B1) in view of Kojokaro et al. (US 20060274833 A1), hereinafter Kojokaro.
	
	Regarding claim 1, Easwar discloses a method, comprising (Abstract): classifying, according to pixel data in a divided macroblock, the divided macroblock as a text macroblock or an image macroblock (Fig. 1, Text, Image); determining a compression type of the text macroblock according to color data in the text macroblock (Column 2, line 10-20, best compression method); and performing encoding and compression, according to the compression type of the text macroblock, on the text macroblock with a corresponding compression quality (Column 8, line 4-22, determine compression parameter for Image and Text); wherein the step of determining the compression type of the text macroblock according to the color data in the text macroblock comprises: establishing statistical information according to pixel data of the text macroblock; performing clarification on the text macroblock according to a color feature in the statistical information; and determining the compression type of each category of text macroblock according to differences between foreground colors and background colors in color features of different categories of text macroblocks (Column 2, line 10-20, mean, best compression method, Column 5, line 1-15, Column 8, line 23-25, Column 1, line 35-45, Column 2, line 33-39, compression ratio).  
	Easwar discloses all the elements of claim 1 but Easwar does not appear to explicitly disclose in the cited section a video encoding method; performing macroblock division on pixel data of a screen change area; divided macroblock.
	However, Kojokaro from the same or similar endeavor teaches a video encoding method; performing macroblock division on pixel data of a screen change area; divided macroblock ([0010]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Easwar to incorporate the teachings of Kojokaro to improve the quality of the compression (Kojokaro, [0002]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Easwar in view of Kojokaro discloses the video encoding method of claim 1, wherein the step of classifying, according to the pixel data in the divided macroblock, the divided macroblock as the text macroblock or the image macroblock comprises: analyzing a gradient feature of pixel data distribution in the divided macroblock, and classifying, according to the gradient feature, the divided macroblock as the image macroblock or the text macroblock (Easwar, Fig. 1, Kojokaro, Fig. 4).  

	Regarding claim 3, Easwar in view of Kojokaro discloses the video encoding method of claim 1, (Easwar, Column 2, line 10-20, mean, best compression method, Column 5, line 1-15, Column 8, line 23-25, Column 1, line 35-45, Column 2, line 33-39, compression ratio, Kojokaro, [0025], it is obvious to the ordinary skill in the art). {9197182: }3  

	Regarding claim 4, Easwar in view of Kojokaro discloses the video encoding method of claim 3, wherein the step of performing encoding and compression, according to the compression type of the text macroblock, on the text macroblock with the corresponding compression quality comprises: performing encoding and compression, according to the compression type of the text macroblock, on the text macroblock with a corresponding compression ratio, wherein compression ratios of the high lossy compression, the moderate lossy compression, the high definition lossy compression, the lossy compression requiring compensation, and the lossless compression sequentially decrease (Easwar, Column 2, line 10-20, mean, best compression method, Column 5, line 1-15, Column 8, line 23-25, Column 1, line 35-45, Column 2, line 33-39, compression ratio, Kojokaro, [0025], it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Easwar in view of Kojokaro discloses the video encoding method of claim 1, further comprising: encapsulating an encoded and compressed text macroblock in a packet, wherein a compression type of the encoded and compressed text macroblock is carried in data of the encapsulated packet; and sending the encapsulated packet to a video decoding apparatus so that the video decoding apparatus performs decoding on the encapsulated packet (Easwar, Column 2, line 10-20, mean, best compression method, Column 5, line 1-15, Column 8, line 23-25, Column 1, line 35-45, Column 2, line 33-39, compression ratio, Kojokaro, [0025], [0070], header contains information about the picture, it is obvious to the ordinary skill in the art).

Regarding claim 7-11, 13-14 and 16-19, See Examiner’s Note.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Mohammad J Rahman/Primary Examiner, Art Unit 2487